



HYATT HOTELS CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS
As Amended and Restated Effective as of January 1, 2019









--------------------------------------------------------------------------------






TABLE OF CONTENTS
        
ARTICLE I.
DEFINITIONS
2


ARTICLE II.
ELECTION TO DEFER
4


ARTICLE III.
DEFERRED COMPENSATION ACCOUNTS
5


ARTICLE IV.
PAYMENT OF DEFERRED COMPENSATION
6


ARTICLE V.
ADMINISTRATION
9


ARTICLE VI.
AMENDMENT OF PLAN
9


ARTICLE VII.
CHANGE OF CONTROL
9


ARTICLE VIII.
EFFECTIVE DATE
10


 
 
 
 
 
 





i










US-DOCS\102701295.5

--------------------------------------------------------------------------------






HYATT HOTELS CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS
As Amended and Restated Effective as of January 1, 2019



--------------------------------------------------------------------------------






Article I.
DEFINITIONS
1.1    “Accounts” shall mean collectively the Director’s Cash Account and Stock
Unit Account.
1.2    “Annual Equity Retainer” shall mean the annual equity retainer paid to
the Director pursuant to the Company’s Non-Employee Director Compensation
Program, as the same may be amended or restated from time to time (the
“Compensation Program”) in Common Stock for serving as a member of the Board.
1.3    “Annual Fee” shall mean the quarterly retainer paid to the Director
pursuant to the Compensation Program for serving as a member of the Board, which
may be paid in cash or, at the election of the Director in Common Stock, but
does not include any amounts earned for attending committees of the Board or for
serving on committees of the Board.
1.4    “Board” shall mean the Board of Directors of Hyatt Hotels Corporation.
1.5    “Cash Account” shall mean the notional account created by the Company
pursuant to Article III of this Plan in accordance with an election by a
Director to receive deferred cash compensation under Article II hereof. For the
avoidance of doubt, following the Second Restatement Effective Date, no payments
shall be deferred into Cash Accounts hereunder.
1.6    “Change of Control” shall mean (a) prior to the consummation of a public
offering in which the Company offers for sale shares of its common stock or
other equity interests pursuant to an effective registration statement on Form
S-1 or otherwise under the Securities Act of 1933, as amended (an “IPO”),
Pritzker Affiliates shall fail to own more than 50% of the combined voting power
of all Voting Stock of the Company and (b) following an IPO, any person or two
or more persons acting in concert (other than (i) any Pritzker Affiliate or (ii)
any Pritzker Affiliate along with any other stockholder which, together with its
affiliates, owns more than 5% of the combined voting power or the Voting Stock
as of June 30, 2009 (a “Non-Pritzker Affiliate Existing Shareholder”) so long as
Pritzker Affiliates continue to own more Voting Stock than such Non-Pritzker
Affiliate Existing Shareholder) shall have acquired “beneficial ownership,”
directly or indirectly, of, or shall have acquired by contract or otherwise,
Voting Stock of the Company (or other securities convertible into such Voting
Stock) representing 50% or more of the combined voting power of all Voting Stock
of the Company. As used herein, “beneficial ownership” shall have the meaning
provided in Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended. Notwithstanding the foregoing, no
Change of Control shall exist unless it shall constitute a ‘change in control
event’ as defined in Treasury Regulation §1.409A-3(i)(5).
1.7    “Common Stock” shall mean the Class A Common Stock of the Company, par
value $0.01 per share.
1.8    “Company” shall mean Hyatt Hotels Corporation and any corporate
successors.




--------------------------------------------------------------------------------





1.9    “Code” shall mean the Internal Revenue Code of 1986, as amended and any
successor statute thereto.
1.10    “Director” shall mean a member of the Board of Directors of the Company
who is not an employee of the Company or any of its subsidiaries.
1.11    “Effective Date” shall mean July 1, 2007.
1.12    “Fair Market Value” shall mean (a) if the Common Stock is not publicly
traded on a national securities exchange or other quotation system, then the
fair market value of the Common Stock as determined by an independent third
party appraisal on the December 31 immediately preceding the date Fair Market
Value is being so determined, or if the Board determines that subsequent events
have materially affected such value, then as of a date determined by the Board,
which appraisal shall reflect a reasonable valuation of the Company as
contemplated by Treasury Regulation §1.409A-1(b)(5), or (b) if the Common Stock
is publicly traded on a national securities exchange, the fair market value of
the Common Stock shall be the closing price of the Common Stock regular way, as
reported in the Wall Street Journal for the relevant date, or if the Common
Stock is not traded on such date, the next preceding trading date.
1.13     “First Restatement Effective Date” shall mean December 10, 2009.
1.14    “Initial Equity Retainer” shall mean the grant of Common Stock
deliverable to the Director pursuant to the Compensation Program in connection
with the Director’s election or appointment to the Board.
1.15     “Plan” shall mean this Deferred Compensation Plan for Directors as it
may be amended from time to time.
1.16    “Pritzker Affiliate” shall mean (i) all lineal descendants of Nicholas
J. Pritzker, deceased, and all spouses and adopted children of such descendants;
(ii) all trusts for the benefit of any person described in clause (i) and
trustees of such trusts; (iii) all legal representatives of any person or trust
described in clauses (i) or (ii); and (iv) all partnerships, corporations,
limited liability companies or other entities controlling, controlled by or
under common control with any person, trust or other entity described in clauses
(i), (ii) or (iii). “Control” for these purposes shall mean the ability to
influence, direct or otherwise significantly affect the major policies,
activities or action of any person or entity, and the terms “controlling,”
“controlled by” and “under common control with” have correlative meanings.
1.17    “Year” shall mean calendar year.
1.18    “Second Restatement Effective Date” shall mean January 1, 2019.
1.19    “Separation from Service” shall mean termination of service as a
Director; provided that the individual is not or does not as a result thereof
become an employee or maintain an independent contractor relationship with the
Company or any subsidiary. All determinations of




--------------------------------------------------------------------------------





whether an individual has had a Separation from Service shall be made applying
the definition contained in Treasury Regulation §1.409A-1(h).
1.20    “Stock Unit” shall mean a notional unit representing the right to
receive one share of Common Stock.
1.21    “Stock Unit Account” shall mean the bookkeeping account created by the
Company pursuant Article III of this Plan in accordance with an election by a
Director to receive deferred stock compensation under Article II hereof.
1.22    “Voting Stock” means each class of securities the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of the Company, even
though the right so to vote has been suspended by the happening of such a
contingency.
1.23    “He”, “Him” or “His” shall apply equally to male and female members of
the Board.

ARTICLE II.    
ELECTION TO DEFER AND PAYMENT ELECTIONS
2.1    A Director may elect to defer payment of all or a specified part of any
Annual Fee or Annual Equity Retainer by filing an election with the Company as
follows:
(a)
On or before December 31 of any Year, the Director may elect to defer all or any
part of the Annual Fee or Annual Equity Retainer earned during the Year
following such election and succeeding Years (until the Director ceases to be a
Director).

(b)
Any person who shall become a Director during any Year, and who was not a
Director on the preceding December 31, may elect within thirty days after the
Director’s term begins to defer payment of all or a specified part of such
Annual Fee or Annual Equity Retainer earned during the remainder of such Year or
succeeding Years following such election.

(c)
Prior to the First Restatement Effective Date, each Director was also allowed to
defer receipt of his Initial Equity Retainer.

(d)
Fees deferred pursuant to this Section shall be paid to the Director at the
time(s) and in the manner specified in Article IV hereof, in the form of cash or
Common Stock, or any combination thereof, as designated by the Director in
accordance with Article III hereof.

2.2    Each deferral election shall continue from Year to Year unless the
Director terminates it by written request delivered to the Secretary of the
Company prior to the commencement of the Year for which the termination is first
effective.




--------------------------------------------------------------------------------





2.3    At the time of deferral, the Director may elect to have the Annual Fee,
Annual Equity Retainer or Initial Equity Retainer (for deferrals prior to the
First Restatement Effective Date in the case of Initial Equity Retainers) for
such Year distributed on the earlier of his Separation from Service as provided
in Section 4.1 or the last business day of March of the fifth Year following the
Year in which such Annual Fee, Annual Equity Retainer or Initial Equity Retainer
would otherwise have been paid, absent the deferral election (an “In-Service
Distribution Date”).

ARTICLE III.    
DEFERRED COMPENSATION ACCOUNTS
3.1    The Company shall maintain separate bookkeeping accounts for the Annual
Fees, Annual Equity Retainer or Initial Equity Retainer deferred by each
Director. Each Annual Equity Retainer, Initial Equity Retainer and, with respect
to deferral elections made after the Second Restatement Effective Date, each
Annual Fee deferred by a Director shall be denominated in Stock Units and held
in a Stock Unit Account for the benefit of the Director. Prior to the Second
Restatement Effective Date, each Director was allowed to elect at the time of
the deferral to have the Annual Fee denominated in either Stock Units and
credited to the Stock Unit Account, or in cash and credited to the Cash Account.
3.2    For Annual Fees deferred pursuant to a deferral election made prior to
the Second Restatement Effective Date for which an election to receive cash was
made, the Company shall credit, on the date the Annual Fees become payable, to
the Cash Account of each Director the deferred portion of any Annual Fees due to
the Director as to which an election to receive cash has been made. Subject to
Section 3.10, Annual Fees deferred in the form of cash (and interest thereon)
shall be held in the general funds of the Company.
3.3    The Company shall credit the Cash Account of each Director on a quarterly
basis with interest at the prime rate in effect at the Company’s principal
commercial bank on the date of the next immediately following regular quarterly
Directors’ meeting. A Director’s Cash Account shall continue to accrue interest
in the foregoing manner until two days prior to the date on which the balance of
the Director’s Cash Account will be paid, in accordance with the terms of
Article IV hereof, in satisfaction of all payments owed to the Director under
the Plan.
3.4    With respect to (i) Annual Fees deferred pursuant to a deferral election
made prior to the Second Restatement Effective Date for which an election to
receive Common Stock was made, (ii) all Annual Fees deferred pursuant to
deferral elections made on or after the Second Restatement Effective Date, and
(iii) all deferred Annual Equity Retainers, the Company shall credit, on the
date such Annual Fees or Annual Equity Retainers (as applicable) become payable,
the Stock Unit Account of each Director with the number of Stock Units which is
equal to: the deferred portion of any Annual Equity Retainer or Annual Fee due
to the Director ), divided by the Fair Market Value of the Common Stock on the
date such Annual Equity Retainer or Annual Fee would otherwise have been paid.
With respect to the Initial Equity Retainer deferred prior to the First
Restatement Effective Date, the Stock Unit Account will be credited with the
number of Stock Units equal to the Initial Equity Retainer divided by the Fair
Market Value on the date the Director was first elected or appointed to the
Board (or the Effective Date with respect to Initial Equity Retainers granted on
the Effective Date). If adjustments are made to the outstanding shares of Common
Stock as a result of recapitalization, merger, consolidation, split up, stock
split, reverse stock split, spin-off or other distribution of stock or property
of the Company, extraordinary dividends combination of securities, exchange of
securities or other similar change in the capital structure of the Company
(other than normal cash dividends), an appropriate adjustment also will be made
in the number of Stock Units credited to the Director’s Stock Unit Account.
3.5    From and after the Second Restatement Effective Date, on the date on
which any dividend is paid to shareholders of Common Stock, the Company shall
pay to each Director an amount in cash equal to the per share dividend so paid
(or the fair market value of such dividend if non-cash) multiplied by the number
of shares of Common Stock underlying the Stock Units held in such Director’s
Stock Unit Account (if any).
3.6    With respect to any Annual Fee deferred pursuant to Section 3.4 hereof,
each quarterly payment of such Annual Fee will be calculated using the Fair
Market Value of the Common Stock on the fifteenth day of the last month of each
quarter, and if such fifteenth day is not a market day, the Fair Market Value of
the Common Stock from the next market day following such fifteenth day. Any
Stock Units credited to a Director’s Stock Unit Account under this Agreement may
be credited in fractional shares of Common Stock, if applicable.
3.7    Stock Units shall not entitle any person to rights of a stock holder with
respect to such Stock Units unless and until shares of Common Stock have been
issued to such person in respect of such Stock Units pursuant to Article IV
hereof.
3.8    The Company shall not be required to acquire, reserve, segregate, or
otherwise set aside shares of its Common Stock or cash for the payment of its
obligations under the Plan, but shall make available as and when required a
sufficient number of its Common Stock and/or cash to meet the needs of the Plan.
3.9    Nothing contained herein shall be deemed to create a trust of any kind or
any fiduciary relationship. To the extent that any person acquires a right to
receive payments from the Company under the Plan, such right shall be no greater
than the right of any unsecured general creditor of the Company.
3.10    The Company may enter into a trust agreement creating an irrevocable
grantor trust for the holding of cash credited to the Cash Account of each
Director under the Plan. Any assets of such trust shall be subject to the claims
of creditors of the Company to the extent set forth in the trust, and Directors’
interests in benefits under this Plan shall only be those of unsecured creditors
of the Company.

ARTICLE IV.    
PAYMENT OF DEFERRED COMPENSATION
4.1    Timing and Form of Payment. Unless otherwise elected under Section 2.3,
amounts contained in a Director’s Accounts will be distributed in a lump sum on
January 31st of the Year following the Director’s Separation from Service.
Amounts credited to a Director’s Cash Account shall be paid in cash. Amounts
credited to a Director’s Stock Unit Account shall be paid in the form of one
whole share of Common Stock for each Stock Unit; provided, however, that any
fractional share held in such Stock Unit Account shall be automatically and
immediately converted to an amount in cash equal to such fractional share
multiplied by the Fair Market Value as of the date of the payment of such
Director’s Accounts.
4.2    Designation of Beneficiary. Each Director shall have the right to
designate a beneficiary who is to succeed to his right to receive payments
hereunder in the event of death. Any designated beneficiary will receive
payments in the same manner as the Director if he had lived. In case of a
failure of designation or the death of a designated beneficiary without a
designated successor, the balance of the amounts contained in the Director’s
Accounts shall be payable in accordance with Section 4.1 to the Director’s or
former Director’s estate in full on the January 31 of the Year following the
Year in which the Director or his designated beneficiary dies. No designation of
beneficiary or change in beneficiary shall be valid unless in writing signed by
the Director and filed with the Secretary of the Company. Any beneficiary may be
changed without the consent of any prior beneficiary.
4.3    Permissible Acceleration. Notwithstanding Section 4.1, all or a portion
of a Director’s Accounts may be paid prior to the payment date(s) elected under
Section 2.3 in the discretion of the Company upon the following events:
(a)
To comply with a domestic relations order (as defined in Code Section
414(p)(1)(B));

(b)
In the event of an Unforeseeable Emergency (as defined below), a Director may,
upon written request, receive payment of all or any portion of his Accounts as
is reasonably necessary (as determined by the full Board of Directors, without
regard to the affected Director) to relieve the need occasioned by the
Unforeseeable Emergency. Such payment shall be made as soon as reasonably
practicable following the later of (i) the payment date designated by the
Director in his request or (ii) the determination of Unforeseeable Emergency,
but in any event not later than 30 days after such date. For purposes of this
paragraph (b), an “Unforeseeable Emergency” means a severe financial hardship to
the Director resulting from an illness or accident of the Director, or of the
Director’s spouse, beneficiary, or dependent, loss of the Director’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Director. The
determination of Unforeseeable Emergency shall be made by the full Board of
Directors without regard to the affected Director based upon all of the facts
and circumstances of each case and in light of Treasury Regulation Section
1.409A-3. No payment on account of Unforeseeable Emergency shall be made to the
extent that the hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of the Director’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

(c)
If the Internal Revenue Service, makes a determination that a Director is
required to include in gross income the value of his Accounts, as soon as
practicable following such determination the Company shall pay to the Director
in a lump sum, the full amount required to be included in the Director’s gross
income.

(d)
If the distributable balance of the Director’s Accounts is less than the amount
applicable under Code Section 402(g) for the Year in question, then
notwithstanding any prior installment election, the balance of such Accounts
shall be distributed in a lump sum.

(e)
Upon the termination and liquidation of the Plan, the balance of the Directors
Accounts shall be distributed in a lump sum twelve months following such
termination and liquidation; provided that such termination or liquidation is
not in connection with a downturn in the financial health of the Company and
shall conform to the requirements of Treasury Regulation Section
1.409A-3(j)(4)(ix).

4.4    Section 409A Delay. Notwithstanding anything in Section 4.1 to the
contrary, if a Director is an employee of the Company at the time of his
Separation from Service such Director’s Accounts shall not be payable to the
Director prior to the earlier of (a) the expiration of the six-month period
measured from the date of the Director’s Separation from Service or (b) death,
at which time all payments deferred pursuant to this Section 4.4 shall be paid
in a lump sum to the Director, and any remaining payments shall be paid as
otherwise provided under Section 4.1.
4.5    Election to Further Defer Payment. A Director who has elected to receive
payment under Section 2.3 of an Annual Fee, Annual Equity Retainer or Initial
Equity Retainer on an In-Service Distribution Date may change such election by
completing and delivering an election to the Secretary of the Company to change
the In-Service Distribution Date to a new In-Service Distribution Date subject
to the following limitations:
(a)
The Director’s election of a new In-Service Distribution Date shall not take
effect until at least twelve (12) months after the Director’s new In-Service
Distribution Date election is made in accordance with Section 409A(a)(4)(C)(i)
of the Code and the Treasury Regulations thereunder.

(b)
The Director’s new In-Service Distribution Date may not be less than five years
from the date of the Director’s prior In-Service Distribution Date, as
determined in accordance with Section 409A(a)(4)(C)(ii) of the Code and the
Treasury Regulations thereunder.

(c)
The Director’s election of a new In-Service Distribution Date shall not be made
less than twelve (12) months prior to the prior In-Service Distribution Date in
accordance with Section 409A(a)(4)(C)(iii) of the Code and the Treasury
Regulations thereunder.

(d)
Any change to a Director’s In-Service Distribution Date election shall be made
in accordance with Section 409A(a)(4)(C) of the Code and the Treasury
Regulations thereunder.




ARTICLE V.    
ADMINISTRATION
5.1    The books and records to be maintained for the purpose of the Plan shall
be maintained by the Company at its expense. All expenses of administering the
Plan shall be paid by the Company.
5.2    Except to the extent required by law, the right of any Director or any
beneficiary to any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such Director
or beneficiary; and any such benefit or payment shall not be subject to
alienation, sale, transfer, assignment or encumbrance.
5.3    No member of the Board and no officer or employee of the Company shall be
liable to any person for any action taken or omitted in connection with the
administration of the Plan unless attributable to his own fraud or willful
misconduct, and the Company shall not be liable to any person for any such
action unless attributable to fraud or willful misconduct on the part of a
Director, officer or employee of the Company.



ARTICLE VI.    
AMENDMENT OF PLAN
6.1    Subject to any stockholder approval which may be required by law or the
requirements of any stock exchange on which the Common Stock is then listed, the
Plan may be amended, suspended or terminated in whole or in part from time to
time by the Board, except no amendment, suspension, or termination shall apply
to the payment to any Director or beneficiary of a deceased Director of an
amounts previously credited to a Director’s Accounts, without the Director’s
consent (or the beneficiary’s consent in the case of a deceased Director).
6.2    Notice of every such amendment shall be given in writing to each Director
and beneficiary of a deceased Director.

ARTICLE VII.    
CHANGE OF CONTROL
7.1    Notwithstanding any election under Section 2.3 or the provisions of
Section 4.1 to the contrary, upon the occurrence of a Change of Control the
amounts credited to a Director’s Accounts shall be paid in a lump sum on the
date of the Change of Control.
7.2    A Director’s Accounts shall be paid within thirty (30) days following the
Change of Control, but in no event later than the later of: (a) December 31 of
the Year in which the Change of Control occurs, or (b) two and one-half (2 ½)
months following the date of the Change of Control.

ARTICLE VIII.    
EFFECTIVE DATE
This Plan was originally adopted by the Board of Directors effective as of July
1, 2007, was amended and restated effective December 10, 2009, was amended
effective January 1, 2009, and was further amended and restated effective
January 1, 2019.






